Exhibit 10.5
EMPLOYMENT AGREEMENT
     AGREEMENT (the “Agreement”), dated and entered into as of October 27th,
2010, between Aspen Insurance U.S. Services Inc., a Delaware corporation, (the
“Company”), and John Cavoores of [Address intentionally omitted] (the
“Executive”).
     WHEREAS, the Executive and the Company wish to enter into a written
agreement setting forth the terms and conditions of the Executive’s employment
with the Company for a period of three days per week;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Executive hereby agree as follows:
1. Term.
     The Company shall employ the Executive, and the Executive shall serve the
Company, on the terms and subject to the conditions set forth in this Agreement,
commencing on November 1, 2010 (the “Effective Date”) and, unless sooner
terminated pursuant to paragraph 7, continuing until December 31, 2012 (the
“Term of Employment”).
2. Position and Duties.
     (a) Positions, Duties, and Responsibilities. The Executive shall serve as
co- CEO of Aspen Insurance and shall use his best efforts, skill and abilities
to promote the interests of the Company, and to faithfully and diligently
perform such duties and responsibilities as are customarily assigned to that
position, and such other duties and responsibilities as may from time to time be
assigned to him by the Chief Executive Officer (the “Group CEO”) of Aspen
Insurance Holdings Limited (“AIHL”) or by such other member of senior management
as shall be designated by the Group CEO.
     (b) Time and Attention. Excluding any periods of vacation and sick leave to
which the Executive is entitled, the Executive shall devote his attention and
time during normal working hours for such periods of time as are agreed between
the Executive and the Group CEO to the business and affairs of the Company and
its affiliates. It shall not be considered a violation of the foregoing,
however, for the Executive to (i) serve on boards and committees of, and
otherwise participate in, corporate, industry, educational, religious, civic, or
charitable activities or (ii) make and attend to passive personal investments in
such form as will not require any material time or attention to the operations
thereof during normal working time and will not violate the provisions of
paragraph 11 hereof, or (iii) for the Executive to continue to serve as a
director of Alliant Insurance Services, so long as such activities in clauses
(i) to (iii) do not materially interfere with the performance of the Executive’s
responsibilities as an employee of the Company and to the Company in accordance
with this Agreement or violate paragraph 11 of this Agreement. It is further
recognized that the Company and its affiliates may from time to time have a
trading relationship with Alliant Insurance Services and the Executive and the
Company agree to take such steps as may reasonably be required to address any
conflicts of interest which may arise in this regard.

 



--------------------------------------------------------------------------------



 



     (c) Licenses, etc. If requested by the Group CEO or his designee, the
Executive shall take such industry tests or obtain such industry licenses as
shall be necessary or appropriate to his carrying out the functions contemplated
hereby.
3. Compensation. Except as otherwise expressly set forth below, the Executive’s
compensation shall be determined by, and in the sole discretion of, the Group
CEO.
     (a) Base Salary. The Executive shall receive an annual base salary of three
hundred and sixty thousand dollars ($360,000) during the Term of Employment (the
“Base Salary”). The Base Salary shall be payable in accordance with the
Company’s regular payroll practice for senior officers of the Company, as in
effect from time to time. The Base Salary shall be reviewed from time to time,
and, in the sole discretion of the Group CEO, may be adjusted but may not be
decreased below three hundred and sixty thousand dollars ($360,000) per annum.
     (b) Annual Bonus Plan. The Executive will be entitled to participate in the
Company’s discretionary bonus arrangements for each year of employment. The
Executive’s bonus potential will be one-hundred and twenty five percent (125%)
of the Base Salary, with potential to exceed this target based on the
achievement or otherwise of the Aspen Group’s performance targets for the year
in question. This bonus potential, however, is a target only and the actual
bonus award made to the Executive, if any, will depend upon the Aspen Group’s
overall financial results for the relevant year and the performance of those
business areas falling within the Executives area of responsibility. It will
also be subject to approval by the AIHL Compensation Committee (the
“Compensation Committee”). Any bonus which is awarded to the Executive will be
paid no later than March 15th in the year following the year for which it is
awarded. For the avoidance of doubt, the Executive will be eligible to receive a
bonus for 2012, payable no later than March 15th 2013, notwithstanding the
Executive ceasing to be employed under this Agreement as a result of the expiry
of the Term of Employment set out in paragraph 1.
     (c) Long Term Incentive Plan (“LTIP”). The Executive will be granted an
initial award under AIHL’s LTIP award program for 2010 (the “2010 LTIP program”)
equal to five hundred thousand dollars ($500,000) on grant. The Executive will
also participate in AIHL’s LTIP award program for 2011 (the “2011 LTIP program”)
with an award equal to one million five hundred thousand dollars ($1,500,000) on
grant. The form of award issued to the Executive under the 2010 and 2011 LTIP
programs (the “Awards”) will be performance based and will vest over three years
from grant, subject to the satisfaction of vesting criteria established by the
Compensation Committee. The Awards will, however, continue to be eligible for
vesting notwithstanding the Executive ceasing to be employed under this
Agreement as a result of the expiry of the Term of Employment set out in
paragraph 1. The Awards will also be subject to the rules of the AIHL 2003 Share
Incentive Plan. The Executive will not participate in AIHL’s LTIP award program
for 2012.
     (d) Inclusive Nature of Compensation. The compensation provided for in this
Section 3 shall be inclusive of any and all fees and other compensation to which
the Executive may at any time be entitled as an officer or director of the
Company, AIHL, any other subsidiaries of AIHL or any other affiliates of the
Company.

2



--------------------------------------------------------------------------------



 



4. Employee Benefits; Fringe Benefits. During the Term of Employment,
     (a) to the extent not duplicative of the specific benefits provided herein,
the Executive shall be eligible to participate in all incentive compensation,
retirement, and deferred compensation plans, policies and arrangements that are
provided generally to other senior officers of the Company at a level (in terms
of the amount and types of benefits and incentive compensation that the
Executive has the opportunity to receive and the terms thereof) determined in
the sole discretion of the Group CEO;
     (b) the Executive and, as applicable, the Executive’s covered dependents
shall be eligible to participate in all of the Company’s health and welfare
benefit plans (within the meaning of Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended);
     (c) the Executive shall be entitled to receive fringe benefits and to
participate in all employee benefit plans provided for senior executives of the
Company (which will include but not be limited to supplemental life insurance
and supplemental long term disability, the cost or expense of which shall not be
charged to Executive, which are comparable to the parallel benefits which the
Executive informed the Company he had from his immediate prior employer), and
shall be entitled to avail himself of paid holidays, as determined from time to
time by the Company; and
     (d) the Executive shall be entitled to not less than eighteen (18) days of
Paid Time Off per calendar year subject to the Company’s applicable vacation
policy.
5. Insurance on Executive. The Executive hereby grants the Company the right to
obtain insurance on the Executive’s life for the benefit of the Company in such
amount as the Company shall deem necessary. The Executive agrees to execute all
necessary documents and to submit to a physical in connection therewith. The
cost or expense of such insurance shall not be charged to the Executive.
6. Expenses. The Executive shall be reimbursed by the Company for reasonable and
necessary business expenses actually incurred in rendering the services provided
for hereunder, payable in accordance with customary Company practice, after the
Executive presents written expense statements or such other supporting
information as the Company may customarily require of its executives for
reimbursement of such expenses. Any expense reimbursements shall be made
promptly, but in any event on or before December 31 of the calendar year
following the calendar year in which the Executive incurs the related expense.
Any reimbursement in one calendar year shall not affect the amount that may be
reimbursed in any other calendar year and a reimbursement (or right thereto) may
not be exchanged or liquidated for another benefit or payment.
7. Termination of Employment.
     (a) Death or Disability. The Term of Employment shall terminate upon the
Executive’s death. The Company shall be entitled to terminate the Executive’s
employment and, accordingly, the Term of Employment, because of the Executive’s
Disability. For purposes of this Agreement, the Executive shall be deemed to
have a Disability if the Executive is entitled to long-term disability benefits
under the Company’s long-term disability plan or policy, as the case

3



--------------------------------------------------------------------------------



 



may be, as in effect on the Date of Termination (as that term is defined in
subparagraph 7(e)(ii) below) or if no plan or policy is maintained and the
Executive is unable to perform his duty hereunder for 180 consecutive days.
     (b) By the Company.
          (i) The Company may terminate the Executive’s employment and the Term
of Employment, without Cause by delivering to the Executive written Notice of
Termination (as that term is defined in subparagraph 7(d)(i) below), or for
Cause by delivering to the Executive a written Notice of Termination.
          (ii) For purposes of this Agreement, “Cause” means: (A) the
Executive’s willful misconduct that is materially injurious to the Company or
any of its affiliates; (B) the Executive’s intentional failure to act subject to
and in accordance with any proper and lawful specific material direction of the
Group CEO or his designee or the Board of Directors of the Company which breach
is not promptly cured by the Executive within sixty (60) days after receipt of
written notice of such breach; (C) the Executive’s having been convicted of, or
entered a plea of nolo contendere to, a crime that constitutes a felony under
the laws of the United States or any State; (D) the Executive’s willful and
knowing violation of any applicable federal or state law governing the Company’s
business or of any applicable rules or regulations promulgated by any regulatory
body, the violation of which shall either disqualify the Executive from
employment or association with the Company as an executive or have a material
adverse effect on the Company’s business; provided, however, that any such
violation shall not constitute “cause” if it results from action taken by the
Executive in accordance with instructions from the Group CEO or his designee or
the Board of Directors of the Company or upon the advice of internal or outside
counsel to the Company; or (E) the intentional breach by the Executive of any
written covenant or agreement with the Company or any of their affiliates not to
disclose any information pertaining to the Company or any of its affiliates or
not to compete or otherwise interfere with the Company or any of its affiliates.
     (c) By Executive for Good Reason.
          (i) The Executive may terminate the Executive’s employment and the
Term of Employment for Good Reason by delivering to the Company written Notice
of Termination if the Company does not promptly cure the grounds stated in such
notice within 60 days of its receipt thereof.
          (ii) For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following without the written consent of the Executive,
unless the Company promptly cures any such occurrence after the requisite
notice: (i) a material diminution in the Executive’s responsibilities, duties,
authority or title provided for in this Employment Agreement at the Effective
Date; (ii) a material reduction in Executive’s Base Salary; (iii) a material
breach by either the Company of any of its respective other obligations
contained in this Employment Agreement; or (iv) the Company requires the
Executive to relocate more than two hundred (200) miles from the Executive’s
current office. Any occurrence of Good Reason

4



--------------------------------------------------------------------------------



 



shall be deemed waived by the Executive unless the Executive provides written
notice of the event giving rise to Good Reason within ninety (120) days of the
initial existence of such event.
     (d) By Consolidation or Reorganization; Change in Control.
          (i) If the employment of the Executive hereunder shall be terminated
solely by reason of the liquidation of any affiliate for the purposes of
consolidation or reorganization or as part of any arrangement for the
consolidation of the undertaking of such affiliate not involving liquidation (in
each case, other than a “Change in Control”, as defined below) and the Executive
shall be offered employment with the consolidated or reorganized company on the
same terms as the terms of this Agreement, the Executive shall have no claim
against the Company or any affiliate in respect of the termination of his
employment by the Company.
          (ii) If the employment of the Executive hereunder shall be terminated
by the Company without Cause or by the Executive with Good Reason within the
six-month period prior to a Change in Control or within the two-year period
after a Change in Control, in addition to the benefits provided in Section 8(a),
the Executive shall be entitled to the additional following benefits: all share
options and other equity-based awards held by the Executive in the Company (or
any replacement share options and other equity-based awards held by the
Executive in an acquiring company following the Change in Control) shall
immediately vest and be exercisable in accordance with their terms and all
performance conditions relating to those awards shall be deemed to have been
satisfied in full.
For purposes of this Agreement, “Change in Control” shall have the same meaning
as under the Aspen Insurance Holdings 2003 Share Incentive Plan as in effect as
of the date hereof.
     (e) Termination Procedures.
          (i) Notice of Termination. Any purported termination of the
Executive’s employment (other than by reason of death) shall be communicated by
written Notice of Termination from one party hereto to the other party hereto in
accordance with the notice provisions contained in subparagraph 14(b) hereof.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
that indicates the specific termination provision in this Agreement relied upon
and sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.
          (ii) Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean the date specified in the Notice of Termination or the
date of the Executive’s death so long as such date constitutes a “separation
from service” as that term is defined in Section 409A of the Internal Revenue
Code of 1986, as amended, and any related regulations promulgated thereunder
(“Section 409A”); provided, however, that the date of termination in case of a
termination by the Executive for Good Reason may not be earlier than 90 days
after the receipt of the Notice of Termination by the Company.
          (iii) No Waiver. The failure to set forth any fact or circumstance in
a Notice of Termination shall not constitute a waiver of the right to assert
such fact or circumstance in an attempt to enforce any right under or provision
of this Agreement.

5



--------------------------------------------------------------------------------



 



8. Obligations of the Company upon Termination.
     (a) Post-Employment Benefits. If the Executive’s employment is terminated
by the Company for any reason other than Cause, death or Disability or by the
Executive for Good Reason after the requisite notice and failure of the Company
to promptly cure the written grounds underlying the “Good Reason”,
          (i) the Company shall pay or provide to the Executive in cash, no
later than twenty (20) business days after the normal payment date for each,
(a) any portion of the Executive’s earned but unpaid Base Salary to the date of
termination, (b) any earned but unpaid prior year Annual Bonus; (c) any other
earned but unpaid equity and/or incentive awards, (d) a payment reflecting
accrued but unused vacation days (subject to the limitation in subparagraph
4(d)), and (e) any unreimbursed business expenses subject to paragraph 6
(collectively the “Accrued Obligations”); and
          (ii) the Company shall pay to the Executive within twenty
(20) business days of the Date of Termination a lump sum equal to one hundred
percent (100%) the Executive’s then Base Salary; and
          (iii) the Company shall pay to the Executive within twenty
(20) business days of the Date of Termination a lump sum equal to the lesser of
(i) the Executive’s then current annual bonus potential as determined in
accordance with clause 3(b), or (ii) the average actual annual bonus paid to the
Executive for the three (3) years preceding the year in which the Date of
Termination occurs.
          (iv) the Company shall pay to the Executive within twenty
(20) business days of the Date of Termination a lump sum equal to the lower of
(i) the Executive’s target annual incentive award for the year in which the
termination occurs, or (ii) if the Date of Termination occurs after March 15th,
2012, any such lower amount as was paid to the Executive by way of an annual
bonus under paragraph 3(b) for 2011.
     (b) Termination by the Company for Cause or the Executive Without Good
Reason. If the Executive’s employment is terminated by the Company for Cause or
by the Executive without Good Reason, the Company shall pay to the Executive in
cash within twenty (20) business days after the normal payment date for each the
following amounts the Accrued Obligations as defined in clause 8(a)(i) above.
     (c) Termination due to death or Disability. If the Executive’s employment
is terminated due to death or Disability, the Company shall pay to the Executive
(or to the Executive’s estate or personal representative, in the case of the
Executive’s death) in cash (i) on the normal payment date for each Accrued
Obligation (as defined in clause 8(a)(i) above) and (ii) on the normal payment
date for a prorated annual bonus based on the actual annual bonus earned for the
year in which the Date of Termination occurs, prorated based on the fraction of
the year the Executive was employed. After making such payment(s), the Company
shall have no further obligations under this Agreement.
     (d) Six-Month Delay. Notwithstanding any provision herein to the contrary,
if the Executive is a “specified employee” within the meaning of Section 409A on
the Date of

6



--------------------------------------------------------------------------------



 



Termination and the right to any payment as a result of the Executive’s
separation from service provides for the “deferral of compensation” within the
meaning of Section 409A, then all such payments (other than payments qualifying
as a short-term deferral under Treasury Regulation § 1.409A-1(b)(4), or treated
as not providing for a deferral of compensation under the separation pay
provisions of Treasury Regulation § 1.409A-1(b)(9)(iii) or § 1.409A-1(b)(9)(v))
shall not be made or commence during the period beginning on the Date of
Termination and ending on the date that is six months following the Date of
Termination or, if earlier, on the date of the Executive’s death, if the earlier
making of such payment would result in tax penalties being imposed on the
Executive under Section 409A. The amount of any payment that would otherwise be
paid to the Executive during this period shall instead be paid to the Executive
on the first business day following the date that is six months following the
Date of Termination or, if earlier, the date of the Executive’s death.
9. Release. Notwithstanding any provision herein to the contrary, the Company
will require that, prior to payment of any amount or provision of any benefit
under paragraph 8 of this Agreement (other than an Accrued Obligation or due to
the Executive’s death), the Executive shall within sixty (60) days following the
Date of Termination have executed with all periods of revocation expired a
complete release of the Company and their affiliates and related parties in such
form as is reasonably required by the Company.
10. Non-Exclusivity of Rights. Except as otherwise provided in this Agreement,
nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company or any of its affiliated companies for which the Executive may qualify
(other than severance policies). Vested benefits and other amounts that the
Executive is otherwise entitled to receive under any other plan, program,
policy, or practice of, or any contract or agreement with, the Company or any of
its affiliated companies on or after the Date of Termination shall be payable in
accordance with the terms of each such plan, program, policy, practice,
contract, or agreement, as the case may be, except as expressly modified by this
Agreement.
11 Confidential Information; and Non-Solicitation.
     (a) Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge, trade secrets, methods, know-how or data relating to the Company and
their businesses or acquisition prospects (including the compensation and other
terms of employment of their employees) that the Executive obtained or obtains
during the Executive’s employment by the Company and that is not and does not
become generally known to the public (other than as a result of the Executive’s
violation of this paragraph 11) (“Confidential Information”). Except as may be
required and appropriate in connection with carrying out his duties under this
Agreement, the Executive shall not communicate, divulge, or disseminate any
material Confidential Information at any time during or after the Executive’s
employment with the Company, except with the prior written consent of the
Company or as otherwise required by law or legal process; provided, however,
that if so required, the Executive will provide the Company with reasonable
notice to contest such disclosure.

7



--------------------------------------------------------------------------------



 



     (b) Non-Solicitation of Employees. The Executive recognizes that he may
possess confidential information about other employees of the Company relating
to their education, experience, skills, abilities, compensation and benefits,
and inter-personal relationships with suppliers to and customers of the Company.
The Executive recognizes that the information he will possess about these other
employees may not be generally known, may be of substantial value to the Company
in developing its respective businesses and in securing and retaining customers,
and may be acquired by him because of his business position with the Company.
The Executive agrees that, for a period of one year following the termination of
the Executive’s employment if he is entitled to severance payments pursuant to
subparagraph 8(a), he will not, directly or indirectly, initiate any action to
solicit or recruit or hire anyone who is then an employee of the Company for the
purpose of being employed by him or by any business, individual, partnership,
firm, corporation or other entity on whose behalf he is acting as an agent,
representative or employee and that he will not convey any such confidential
information or trade secrets about other employees of the Company to any other
person except within the scope of the Executive’s duties hereunder.
     (c) Non-Interference with Customers. The Executive agrees that, for a
period of one year following the termination of the Executive’s employment if he
is entitled to severance payments pursuant to subparagraph 8(a), he will not
interfere with any business relationship between the Company and any of its
customers.
     (d) Remedies; Severability.
          (i) The Executive acknowledges that his skills and position in the
insurance industry are unique and if the Executive shall breach or threaten to
breach any provision of subparagraphs 11(a) through (c), the damages to the
Company may be substantial, although difficult to ascertain, and money damages
will not afford the Company an adequate remedy. Therefore, if the provisions of
subparagraphs 11(a) through (c) are violated, in whole or in part, the Company
shall be entitled to specific performance and injunctive relief (without having
to post any bond), without prejudice to other remedies the Company may have at
law or in equity.
          (ii) If any term or provision of this paragraph 11, or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this paragraph 11, or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each term and
provision of this paragraph 11 shall be valid and enforceable to the fullest
extent permitted by law. Moreover, if a court of competent jurisdiction deems
any provision hereof to be too broad in time, scope, or area, it is expressly
agreed that such provision shall be reformed to the maximum degree that would
not render it unenforceable.
12. Assignment. This is a personal services agreement and the Executive may not
assign this Agreement to any third party. The Company may assign this Agreement
and the benefits hereunder without the consent of the Executive, without being
relieved of any liability hereunder, to one of its direct or indirect
“affiliates” or “associates” as those terms are defined in Rule 405 of the Rules
and Regulations promulgated under the Securities Act of 1933. The Company may
assign this Agreement and the benefits hereunder to any entity (corporate or

8



--------------------------------------------------------------------------------



 



other) into which the Company or the business of the Company may be merged,
consolidated or transferred but nothing contained herein shall release the
Company of any of its obligations hereunder.
13. Arbitration. Except for matters covered under paragraph 11, in the event of
any dispute or difference between the Company and the Executive with respect to
the subject matter of this Agreement and the enforcement of rights hereunder,
either the Executive or the Company may, by written notice to the other, require
such dispute or difference to be submitted to arbitration. The arbitrator or
arbitrators shall be selected by agreement of the parties or, if they cannot
agree on an arbitrator or arbitrators within 30 days after the date arbitration
is required by either party, then the arbitrator or arbitrators shall be
selected by the American Arbitration Association (the “AAA”) upon the
application of the Executive or the Company. The determination reached in such
arbitration shall be final and binding on both parties. Execution of the
determination by such arbitrator may be sought in any court of competent
jurisdiction. The arbitrators shall not be bound by judicial formalities and may
abstain from following the strict rules of evidence and shall interpret this
Agreement as an honorable engagement and not merely as a legal obligation.
Unless otherwise agreed by the parties, any such arbitration shall take place in
Stamford, Connecticut.
14. Miscellaneous.
     (a) Governing Law and Captions. This Agreement shall be governed by, and
construed in accordance with, the laws of Connecticut without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.
     (b) Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by hand delivery or by facsimile
(provided confirmation of receipt of such facsimile is received) to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, or by Federal Express or other nationally-recognized overnight courier
that requires signatures of recipients upon delivery and provides tracking
services, addressed as follows:
If to the Executive:
John Cavoores
[Address intentionally omitted]
If to the Company:
Chief Executive Officer
Aspen Insurance Holdings Ltd
30 Fenchurch Street
London EC3M 3BD
ENGLAND

9



--------------------------------------------------------------------------------



 



or to such other address as either party furnishes to the other in writing in
accordance with this subparagraph 14(b). Notices and communications shall be
effective when actually received by the addressee.
     (c) Amendment. This Agreement may not be amended or modified except by a
written agreement executed by the parties hereto.
     (d) Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.
     (e) Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local, and foreign taxes that are required to be withheld by applicable
laws or regulations. All cash amounts required to be paid hereunder shall be
paid in United States dollars. Except as otherwise specifically provided herein,
the Executive shall be responsible for all federal, state and local taxes on all
compensation and benefits provided hereunder.
     (f) Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.
     (g) Entire Understanding. The Executive and the Company acknowledge that
this Agreement supersedes and terminates any other severance and employment
agreements between the Executive and the Company or any Company affiliates. This
Agreement may be executed in several counterparts, each of which shall be deemed
an original, and said counterparts shall constitute but one and the same
instrument.
     (h) Rights and Benefits Unsecured. The rights and benefits of the Executive
under this Agreement may not be anticipated, assigned, alienated, or subject to
attachment, garnishment, levy, execution, or other legal or equitable process
except as required by law. Any attempts by the Executive to anticipate,
alienate, assign, sell, transfer, pledge or encumber the same shall be void.
Payments hereunder shall not be considered assets of the Executive in the event
of insolvency or bankruptcy.
     (i) Noncontravention. The Executive represents that he is not prevented
from entering into, or performing this Agreement by the terms of any agreement
to which he is a party.
     (j) Paragraph and Subparagraph Headings. The paragraph and subparagraph
headings in this Agreement are for convenience of reference only; they form no
part of this Agreement and shall not affect its interpretation.

10



--------------------------------------------------------------------------------



 



     (k) Section 409A Compliance. This Agreement is intended to meet the
requirements of Section 409A, and shall be interpreted and construed consistent
with that intent.
     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization of the Board, the Company has caused this
Agreement to be executed, all as of the day and year first above written.

            ASPEN INSURANCE U.S. SERVICES INC.
      By:   /s/ Christopher O’Kane         Name:   Christopher O’Kane       
Title:   Group CEO        John Cavoores
      /s/ John Cavoores    

Countersigned, but not in an employing capacity, by:

            ASPEN INSURANCE HOLDINGS LIMITED
      By:   /s/ Christopher O’Kane         Name:   Christopher O’Kane       
Title:   Group CEO     

11